Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 1 of 16 Page ID #:3025



    1   BRUNO TARABICHI, CA Bar No. 215129
        bruno@tmwlawfirm.com
    2   TMW LAW
    3   4750 Almaden Expy 124-359
        San Jose, California 95118
    4   Telephone:408.298.8204
        Facsimile: 408.715.6707
    5
        Attorneys for Plaintiff
    6   Mike Sarieddine
    7
    8                            UNITED STATES DISTRICT COURT
    9                           CENTRAL DISTRICT OF CALIFORNIA
   10
   11   MIKE SARIEDDINE,                       Case No. 2:18-cv-03658-PA-MAA
   12                      Plaintiff,          PLAINTIFF MIKE SARIEDDINE
                                               AND DEFENDANT ALIEN VISIONS
   13                                          E-JUICE, INC.’S JOINT EX PARTE
                     vs.
                                               APPLICATION TO VACATE THE
   14                                          ORDER CANCELING THE ALIEN
        ALIEN VISIONS E-JUICE, INC., a         VAPE TRADEMARK
   15   California corporation; and DOES 1     REGISTRATIONS
        through 10, inclusive,
   16
                                               Judge:      Hon. Percy Anderson
                           Defendants.
   17
   18   ALIEN VISIONS E-JUICE, INC.,
   19                      Counterclaimant,
   20
                     vs.
   21
        MIKE SARIEDDINE, an individual,
   22
                           Counterdefendant.
   23
   24
   25
   26
   27
   28
                                                        EX PARTE APPLICATION TO VACATE
                                                           (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 2 of 16 Page ID #:3026



    1          JOINT EX PARTE APPLICATION FOR RELIEF REQUESTED
    2         Pursuant to Local Rule 7-19, Plaintiff Mike Sarieddine (“Mr. Sarieddine”)
    3   and Defendant Alien Visions E-Juice, Inc. (“Alien Visions”) jointly submit this
    4   Joint Ex Parte Application (“Application”) requesting that this Court vacate the
    5   portion of its April 22, 2019 Order canceling U.S. Trademark Registration Nos.
    6   4,997,336 and 4,517,249 for the ALIEN VAPE trademark.
    7         Pursuant to Local Rule 7-19.1, because this is a joint Application, there are
    8   no other parties or counsel that require notice of this Application.
    9                MEMORANDUM OF POINTS AND AUTHORITIES
   10   I.    INTRODUCTION
   11
              After litigating for over two years, Mr. Sarieddine and Alien Visions have
   12
        executed a comprehensive settlement agreement. However, the settlement
   13
        agreement is contingent on this Court vacating the portion of its April 22, 2019
   14
   15   Order canceling two federal trademark registrations. If the portion of the order

   16   canceling the registrations is not vacated, the settlement does not take effect and the
   17   parties will be forced to continue to litigate multiple lawsuits, including Ninth
   18
        Circuit appeals, lawsuits before the Central District of California, opposition
   19
        proceedings before the Trademark Trial and Appeal Board, and cancellation
   20
        proceedings before the European Union Intellectual Property Office.
   21
   22         Pursuant to Rule 60(b) of the Federal Rules of Civil Procedure (“FRCP”),

   23   this Court has the authority to vacate the relevant portion of its Order. Because the
   24   parties’ settlement agreement is conditioned on vacatur, the appeal and this
   25
        underlying case are not moot, paving the way for this Court to vacate the relevant
   26
        portion of its Order. Moreover, all the factors used in deciding whether to vacate an
   27
        order, weigh in favor of vacatur: (i) there is a strong public policy encouraging
   28
                                                                     JOINT EX PARTE TO VACATE
                                                  1
                                                                 (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 3 of 16 Page ID #:3027



    1   settlement, (ii) there will be substantial hardship to the parties by forcing them to
    2   otherwise continue litigating up to 10 different suits and expend hundreds of
    3
        thousands of dollars, (iii) vacatur will conserve significant judicial and
    4
        governmental resources at the Ninth Circuit, Central District of California,
    5
        Trademark Trial and Appeal Board, and European Union Intellectual Property
    6
    7   Office, (iv) there is no risk of relitigation because, once vacatur is granted, the

    8   parties’ settlement agreement contains full releases and covenants not to sue, and
    9   (v) there is no concern as to finality of judgment because the parties are only
   10
        seeking vacatur of part of the order, not the entire judgment, and because there is no
   11
        precedential value to the parties’ priority dispute, which is fact-specific to each
   12
        other.
   13
   14            Because the U.S. Patent and Trademark Office has not yet cancelled the

   15   federal trademark registrations at issue, time is of the essence and the parties
   16   respectfully request vacatur on an ex parte basis.
   17
        II.      RELEVANT BACKGROUND
   18
                 A. Appellant Sarieddine’s ALIEN VAPE Registrations
   19
                 Sarieddine owns U.S. Registration Nos. 4,517,249 and 4,997,336 for the
   20
   21   ALIEN VAPE trademarks (the “ALIEN VAPE Registrations”). Based on these

   22   two registrations, Sarieddine asserted claims for infringement of these federally
   23   registered trademarks against Alien Visions. The ALIEN VAPE Registrations were
   24
        filed on May 2, 2013 and November 17, 2015.
   25
                 B. This Court Granted Alien Visions’ Summary Judgment Motion and
   26
                    Denied Mr. Sarieddine’s Summary Judgment Motion
   27
   28         On April 12, 2019, this Court issued its Order on the parties’ cross-motions for
                                                                      JOINT EX PARTE TO VACATE
                                                   2
                                                                  (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 4 of 16 Page ID #:3028



    1   summary judgment. See ECF No. 99. Among other things, this Court granted Alien
    2   Visions’ motion for summary judgment on Sarieddine’s claims for trademark
    3
        infringement, finding that Alien Visions had established prior rights. As a result,
    4
        this Court also granted Alien Visions’ claim to cancel Sarieddine’s ALIEN VAPE
    5
        Registrations on the grounds of priority and likelihood of confusion under Section
    6
    7   2(d) of the Lanham Act.

    8          C. Despite Granting Alien Visions’ Summary Judgment, this Court Did
    9             Not Cancel the ALIEN VAPE Registrations Initially
   10
             Although this Court granted Alien Visions’ motion for summary judgment on
   11
        Mr. Sarieddine’s claims of trademark infringement, it denied Alien Visions’
   12
        summary judgment on its counterclaim for cancellation of the ALIEN VAPE
   13
   14   Registrations. ECF No. 99. More specifically, Alien Visions’ motion for summary

   15   judgment on cancellation was denied because Alien Visions failed to prove
   16   likelihood of confusion. Id.
   17
             Mr. Sarieddine and Alien Visions then stipulated to the issue of likelihood of
   18
        confusion to allow this Court to enter judgment, allowing Mr. Sarieddine to appeal
   19
        the summary judgment ruling. ECF No. 103. In doing so, Mr. Sarieddine also
   20
   21   preserved his argument that Alien Visions failed to plead likelihood of confusion in

   22   its counterclaim. Id., at n. 1.
   23        In light of the parties’ stipulation, this Court then issued orders that Judgment
   24
        would be appropriate. See ECF Nos. 104, 105.
   25
               D. This Court Then Issued an Order Directing the Cancellation of the
   26
                  ALIEN VAPE Registrations
   27
   28          On April 22, 2019, this Court issued a Judgment, which included an order
                                                                    JOINT EX PARTE TO VACATE
                                                  3
                                                                (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 5 of 16 Page ID #:3029



    1   that Mr. Sarieddine’s ALIEN VAPE Registrations be cancelled. See ECF No. 105,
    2   at 1:26-27. In addition, on April 24, 2019, this Court issued a Report on the Filing
    3
        or Determination of an Action Regarding a Patent or Trademark, which attached a
    4
        copy of the Judgment. See ECF No. 106.
    5
                 E. Mr. Sarieddine Filed an Appeal to the Ninth Circuit
    6
    7            Following this Court’s summary judgment Order and Judgment, Mr.

    8   Sarieddine maintained that Alien Visions did not establish priority of rights, such
    9   that Sarieddine’s ALIEN VAPE Registrations should not be cancelled.
   10
        Accordingly, on April 25, 2019, Sarieddine filed a Notice of Appeal, appealing to
   11
        the Ninth Circuit Court of Appeals. See ECF No. 107. Mr. Sarieddine has already
   12
        filed his opening brief with the Ninth Circuit.
   13
   14            F. On July 3, 2020, Mr. Sarieddine and Alien Visions Entered into a

   15                Complete Settlement Contingent on Vacatur
   16          On July 3, 2020, Mr. Sarieddine and Alien Visions entered into a settlement
   17
        agreement.1 The settlement agreement resolves multiple lawsuits and administrative
   18
        proceedings between the parties. However, the entire settlement is expressly
   19
        contingent on vacating the portion of the April 22, 2019 Order that ordered the
   20
   21   cancellation of the ALIEN VAPE Registrations. In the event that neither the Ninth

   22   Circuit or Central District of California vacate that portion of the order, then there is
   23   no settlement and the parties will continue to litigate the appeals and several other
   24
        lawsuits.
   25
   26
   27
        1
         To the extent that this Court requires a copy of the Settlement Agreement, the parties are willing to provide a
   28   confidential copy under seal.
                                                                                         JOINT EX PARTE TO VACATE
                                                                 4
                                                                                     (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 6 of 16 Page ID #:3030



    1          G.     The Ninth Circuit Remands to Allow the Parties to Move this
    2                 Court for Vacatur
    3
               Pursuant to the parties’ settlement agreement, on July 14, 2020, the parties
    4
        filed a Joint Motion to Vacate the Order or Remand with the Ninth Circuit. On July
    5
        22, 2020, the Ninth Circuit denied the motion to vacate without prejudice and
    6
    7   granted a limited remand ordering the parties to “present[] it to the district court in

    8   the first instance.” ECF No. 133. On July 23, 2020, this Court ordered the parties to
    9   file an appropriate application, stipulation, or motion by August 7, 2020. ECF No.
   10
        134.
   11
               Accordingly, the parties now jointly request an order vacating the portion of
   12
        the District Court’s April 22, 2019 Order ordering the cancellation of the ALIEN
   13
   14   VAPE Registrations.

   15   III.    ARGUMENT
   16           A.    Good Cause for Emergency Ex Parte Relief
   17
                The parties are filing this Joint Application on an ex parte basis because of
   18
        the impending cancellation of the federal trademark registrations at issue.
   19
                In this regard, the parties are requesting that this Court vacate the portion of
   20
   21   the April 22, 2019 Order that ordered the USPTO to cancel the ALIEN VAPE

   22   Registrations. Although that Order was issued almost 15 months ago, as of the date
   23   of this Motion, the USPTO has not yet cancelled the ALIEN VAPE Registrations.
   24
                However, the USPTO could cancel the ALIEN VAPE Registrations at any
   25
        moment, as this Court did transmit a copy of the Order to the USPTO. The parties
   26
        respectfully submit that it will be easier and far more efficient to vacate the Order
   27
   28   cancelling the ALIEN VAPE Registrations before the USPTO cancels them than to
                                                                       JOINT EX PARTE TO VACATE
                                                    5
                                                                   (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 7 of 16 Page ID #:3031



    1   seek to restore the ALIEN VAPE Registrations after the USPTO has already
    2   cancelled them. Due to the imminent impending cancellation of the ALIEN VAPE
    3
        Registrations, the parties respectfully submit that this Application qualifies for ex
    4
        parte treatment.
    5
              B.     The Parties Respectfully Request that this Court Honor the
    6
    7                Parties’ Settlement by Vacating the Cancellation Order

    8         Pursuant to FRCP 60(b), a federal district court has the discretion to vacate a
    9   judgment when the equities so demand. Fed. R. Civ. P. 60(b); Hebrew Univ. of
   10
        Jerusalem v. GM LLC, 2015 U.S. Dist. LEXIS 174094, *6 (C.D. Cal. 2015).
   11
              In particular, when parties seek to vacate a judgment based upon a
   12
        settlement, the Ninth Circuit requires district courts to employ an equitable
   13
   14   balancing test. Id. As discussed below, the parties respectfully submit that the

   15   relevant equitable factors weigh in favor of this Court vacating the part of its April
   16   22, 2019 Order canceling the ALIEN VAPE Registrations.
   17
                     1.     Because the Parties’ Settlement is Contingent on Vacatur,
   18
                            this Case and the Pending Appeal Are Not Moot
   19
             When a federal case becomes moot while it is on appeal but before the
   20
   21   appellate court has rendered a decision, the established practice is for the federal

   22   appellate court “to reverse or vacate the judgment below and remand with a
   23   direction to dismiss. This is the ‘duty of the appellate court.’” National Union, 891
   24
        F.2d at 765 (quoting United States v. Munsingwear, 340 U.S. 36 (1950)). This is
   25
        known as the Munsingwear rule.
   26
             However, there is an exception to the Munsingwear rule when mootness is
   27
   28   caused by settlement. The exception states that, when the mootness is caused by
                                                                     JOINT EX PARTE TO VACATE
                                                  6
                                                                 (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 8 of 16 Page ID #:3032



    1   settlement, the federal appellate court is not required to vacate the underlying
    2   judgment of the district court. National Union, 891 F.2d at 767; Ringsby Truck
    3
        Lines, Inc. v. Western Conference of Teamsters, 6868 F.2d 720 (9th Cir. 1982).
    4
        This is known as the Ringsby rule. In such situations, the federal appellate court
    5
        remands to the district court, allowing the district court to use its discretion to
    6
    7   decide whether to vacate while considering, among other things, the competing

    8   values of finality of judgment and the right to relitigation of unreviewed disputes.
    9   Id.
   10
              Notably, the Ninth Circuit holds that the Ringsby rule, the exception to the
   11
        Munsingwear rule, does not apply when a case is not moot. National Union, 891
   12
        F.2d at 768. In National Union, this Court analyzed a case out of the Second Circuit
   13
   14   called Nestle Co. v. Chester’s Market, Inc., 756 F.2d 280 (2d Cir. 1985). In Nestle,

   15   the parties conditioned their settlement on the vacatur of the district court summary
   16   judgment order. The Ninth Circuit then specifically held that the fact that the parties
   17
        conditioned their settlement on vacatur “distinguish[ed] it from Ringsby and the
   18
        present case [National Union].” Id. As the Ninth Circuit pointed out, “[i]n Nestle,
   19
        the question was not whether to vacate because the case was moot, but whether to
   20
   21   vacate to make the case moot.” Id. Noting that the Ringsby rule didn’t apply, the

   22   Ninth Circuit further stated, “We do not address the factors that a court should
   23   consider in balancing the value of finality of judgment and the right to relitigation
   24
        of unreviewed disputes where settlement is conditioned on vacatur.” Id., at 768, n.
   25
        2.
   26
              To date, it does not appear that the Ninth Circuit has articulated the factors that
   27
   28   should be considered where settlement is conditioned on vacatur. As such, this
                                                                      JOINT EX PARTE TO VACATE
                                                   7
                                                                  (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 9 of 16 Page ID #:3033



    1   appears to be—at least in some regards—an issue of first impression.
    2        In the instant case, like in Nestle, the parties have conditioned their settlement
    3
        on the vacatur of the District Court’s April 22, 2019 order canceling the ALIEN
    4
        VAPE Registrations. This means the case is not moot, and as the Ninth Circuit held
    5
        in National Union, the Ringsby rule does not apply. Therefore, the parties submit
    6
    7   that, like the Second Circuit in Nestle, this Court should use its authority under

    8   FRCP 60(b), its inherent authority, and any other source of authority, to vacate the
    9   portion of the April 22, 2019 order cancelling the ALIEN VAPE Registrations.
   10
                     2.     Public Policy Favors Settlement
   11
              In deciding whether to vacate an order, federal courts need to be mindful that
   12
        there is a very strong public policy of encouraging settlement. National Union, 891
   13
   14   F.2d at 767; 13A Wright, Miller & Cooper, Federal Practice & Procedure §

   15   3533.10, at 431-32 (2d. ed. 1984) (supporting the view that parties should be able to
   16   vacate a judgment as part of a settlement); Hebrew Univ. of Jerusalem v. GM LLC,
   17
        2015 U.S. Dist. LEXIS 174094, *6 (C.D. Cal. 2015) (“the policy of promoting
   18
        settlement does weigh in favor of vacating the Judgment”); Ahern v. Central Pacific
   19
        Freight Lines, 846 F.2d 47, 48 (9th Cir. 1988) (“The Ninth Circuit is firmly
   20
   21   ‘committed to the rule that the law favors and encourages compromise

   22   settlements.”)
   23         In the instant case, the strong policy in favor of settlements weighs heavily in
   24
        favor of vacatur for several reasons. First, as in Nestle, the settlement has not been
   25
        consummated—it is contingent on vacatur. If this Court declines to vacate the
   26
        order, there is no settlement, which runs contrary to the Ninth Circuit’s policy of
   27
   28   promoting settlement. Second, and as discussed in Section III.B.3 below, if vacatur
                                                                     JOINT EX PARTE TO VACATE
                                                  8
                                                                 (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 10 of 16 Page ID #:3034



    1   is granted, the settlement will actually settle 10 different legal actions, underscoring
    2   the significance of the policy in this particular case. Third, the parties are not asking
    3
        this Court to vacate the entirety of the District Court’s April 22, 2019 Order. They
    4
        only seek to vacate the portion of the order cancelling the ALIEN VAPE
    5
        Registrations. This Court’s Judgment regarding the determination of priority will
    6
    7   stand. As such, there is little downside to adhering to the policy encouraging

    8   settlement by granting vacatur.
    9                3.     The Hardship on the Parties Weighs in Favor of Vacatur
   10
              In deciding whether to grant vacatur, federal courts should consider the
   11
        hardship placed on the parties by forcing them to continue litigating. Nestle Co. v.
   12
        Chester’s Market, Inc., 756 F.2d 280, 284 (2d Cir. 1985); Hebrew Univ. of
   13
   14   Jerusalem v. GM LLC, 2015 U.S. Dist. LEXIS 174094, *5-6 (C.D. Cal. 2015).

   15         In ordering vacatur, the Second Circuit explained that it would be unfair to
   16   the litigants to thwart settlement by denying vacatur:
   17                The district court's opinion was at pains to describe the
                     plight of hypothetical future defendants facing
   18
                     hypothetical future lawsuits brought by Nestle over use of
   19                the Toll House trademark. It failed to mention, however,
                     the plight of the real trademark defendants involved in the
   20                reality of the present litigation. Should we refuse to vacate
                     the judgment, the appellees will be forced to bear the
   21                costs and risks of further litigation, including the non-
   22                trivial risk of a reversal on the merits. Drumbeating about
                     the need to protect other unknown users of the trademark
   23                Toll House will ring hollow indeed in the ears of the
                     present defendants if the peril of a reversal is realized.
   24                Even success on the appeal, moreover, will be only at the
                     price of further legal fees. We see no justification to force
   25
                     these defendants, who wish only to settle the present
   26                litigation, to act as unwilling private attorneys general and
                     to bear the various costs and risks of litigation.
   27
   28
        Nestle, 756 F.2d at 284.

                                                                      JOINT EX PARTE TO VACATE
                                                   9
                                                                  (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 11 of 16 Page ID #:3035



    1        In ordering vacatur, the Central District of California relied on the same
    2   reasoning:
    3                   As the Parties point out, no hardship is likely to result
                        from vacating the Judgment. However, if the terms of the
    4
                        settlement are not met, the Parties will proceed with the
    5                   appeal, which poses a hardship because of the use of
                        potential resources in reinstating and relitigating the
    6                   appeal.
    7
        Hebrew Univ, 2015 U.S. Dist. LEXIS 174094, at *5-6.
    8
    9
             Here, forcing Sarieddine and Alien Visions to continue litigating would

   10   unfairly place substantial hardships on both parties. Not only would they be forced
   11   to expend significant attorneys’ fees, time, and other resources on two Ninth Circuit
   12   appeals, but it could result in continuing to litigate this underlying case if a reversal
   13
        is ordered, as well as the seven other lawsuits the parties are involved in. In light of
   14
        the worldwide COVID-19 pandemic and its effect on the U.S. and global economy,
   15
   16
        unnecessary litigation would be especially burdensome for both parties. As such,

   17   the hardship on the parties weighs in favor of vacatur.
   18
                        4.    Vacatur Will Conserve Judicial Resources
   19
              When vacatur will conserve judicial resources, it weighs heavily in favor of
   20
        vacating the judgment or order. Hebrew Univ. of Jerusalem v. GM LLC, 2015 U.S.
   21
   22   Dist. LEXIS 174094, *6 (C.D. Cal. 2015) (noting that vacating the order pursuant

   23   to settlement “will conserve Ninth Circuit resources that are expended in deciding
   24   the appeal.”)
   25
              In the instant case, vacating the order cancelling the trademark registrations
   26
        will conserve substantial judicial resources. More specifically, the settlement
   27
        agreement resolves multiple lawsuits, pending in both federal courts, federal
   28
                                                                      JOINT EX PARTE TO VACATE
                                                   10
                                                                  (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 12 of 16 Page ID #:3036



    1   administrative tribunals, and European administrative tribunals:
    2             • Ninth Circuit Appeal Nos. 19-55478 and 19-55808, as well as
    3
                     underlying Central District of California Case No. 2:18-cv-03658 (i.e.,
    4
                     the instant case);
    5
                  • Central District of California Case Nos. 2:19-cv-04451 and 2:19-cv-
    6
    7                00601;

    8             • Trademark Trial and Appeal Board (“TTAB”) Proceeding Nos.
    9                912476608 and 91247953 (the TTAB is the administrative tribunal at
   10
                     the U.S. Patent and Trademark Office (“USPTO”)); and
   11
                  • European Trademark Cancellation Proceeding Nos. 000042721,
   12
                     000042707, and 000043723 (pending at the European Union
   13
   14                Intellectual Property Office (“EUIPO”)).

   15   By granting vacatur and removing the remaining contingency needed to
   16   consummate and finalize the settlement agreement, this Court will resolve seven
   17
        federal litigations and three European litigations. Given the number of legal actions
   18
        that this settlement will resolve if vacatur is granted, the parties respectfully submit
   19
        that the conservation of judicial resources factor should weigh heavily in favor of
   20
   21   vacating the order cancelling the trademark registrations.

   22                5.     Vacatur Will Not Lead to Relitigation
   23         When through settlement, the parties have waived their ability to relitigate
   24
        the dispute—whether on appeal or otherwise, there is minimal to no concern as to
   25
        the relitigation of unreviewed disputes. Hebrew Univ., 2015 U.S. Dist. LEXIS
   26
        174094, at *6-7; Automobile Club of S. Cal. v. Mellon Bank Nat’l Ass’n, 224 FRD
   27
   28   657, 659 (C.D. Cal. 2004) (noting “little chance of relitigation” in light of
                                                                     JOINT EX PARTE TO VACATE
                                                  11
                                                                 (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 13 of 16 Page ID #:3037



    1   settlement).
    2          Here, there is no concern that vacating the order canceling the trademark
    3
        registrations will lead to relitigation for several reasons. First, the parties are only
    4
        requesting that the portion of the District Court’s April 22, 2019 Order canceling
    5
        the trademark registrations be vacated. This leaves undisturbed the substantive
    6
    7   judgment in the April 22, 2019 Order and Judgment that Alien Visions did not

    8   infringe Sarieddine’s trademarks because Alien Visions possessed prior rights.
    9   Second, the parties’ settlement agreement contains full mutual releases as to all
   10
        claims against each other. And third, the parties’ settlement agreement contains
   11
        covenants not to sue, which contractually prohibit relitigation of the dispute.
   12
        Therefore, there is truly no concern that vacatur will lead to any relitigation
   13
   14   whatsoever.

   15                  6.   Vacatur Will Not Affect the Finality of Judgment
   16          When the order or judgment being vacated has little or no precedential value,
   17
        there is minimal to no concern as to the finality of judgment. Automobile Club, 224
   18
        FRD 657, 659 (“T]he instant action involved a fact specific contract formed under
   19
        Delaware law. As a result, there is little precedential value in the Opinion and Order
   20
   21   at issue.”).

   22          In the instant case, vacatur does not create any concerns regarding the finality
   23   of the judgment. Again, as an initial matter, the parties are only asking this Court to
   24
        vacate the order cancelling the trademark registrations, not the entire judgment. The
   25
        final judgment holding that Alien Visions possessed prior rights and did not
   26
        infringe is being left intact (and final). Second, as in Automobile Club, there is little
   27
   28   to no precedential value in the order that the parties seek to vacate. The underlying
                                                                       JOINT EX PARTE TO VACATE
                                                   12
                                                                   (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 14 of 16 Page ID #:3038



    1   case involved whether Sarieddine or Alien Visions had prior rights vis-à-vis each
    2   other. As such, it was a very fact specific inquiry that has no application to any
    3
        subsequent litigation involving third parties. See, e.g., 578539 B.C., Ltd. v. Kortz,
    4
        2015 U.S. Dist. LEXIS 192895, *58-59 (C.D. Cal. 2015) (no jus tertii defense to
    5
        trademark infringement, meaning that trademark owners cannot rely on the priority
    6
    7   of third parties they are not in privity with); New Reflections Plastic Surgery, LLC

    8   v. Reflections Center for Skin & Body, PC, 2018 U.S. Dist. LEXIS 214687, *12
    9   (D.N.J. 2018) (“As a matter of policy, jus tertii should not be allowed as a defense
   10
        in any trademark case. So long as plaintiff proves rights superior to defendant, that
   11
        is enough. Defendant is no less an infringer because it is brought to account by a
   12
        plaintiff whose right may or may not be superior to the whole world. The plaintiff's
   13
   14   speculative dispute with a third party does not concern the defendant.”)

   15         7.     The Trademark Trial and Appeal Board Regularly Grants
   16                Vacatur of Cancellation Orders
   17
              The Trademark Trial and Appeal Board (“TTAB”) is the administrative
   18
        tribunal before which opposition and cancellation proceedings are litigated. TTAB
   19
        decisions are appealed to the United States Court of Appeals for the Federal Circuit
   20
   21   (“Federal Circuit”).

   22         In this regard, there have been several instances in which the TTAB has
   23   sustained a cancellation proceeding (resulting in an order cancelling a trademark
   24
        registration), that decision has been appealed to the Federal Circuit, the parties then
   25
        settled and requested a remand to the TTAB to vacate the cancellation order. In
   26
        such circumstances, the TTAB routinely grants vacatur and vacates the cancellation
   27
   28   of the trademark registration(s). Miller v. Altadis USA, Inc., 2013 U.S. App. LEXIS
                                                                     JOINT EX PARTE TO VACATE
                                                 13
                                                                 (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 15 of 16 Page ID #:3039



    1   9156 (Fed. Cir. 2013); Dubliner, Inc. v. Ir. Dairy Bd. Coop., Ltd., 2008 U.S. App.
    2   LEXIS 25136 (Fed. Cir. 2008); Dubliner, Inc. v. Irish Dairy Board Co-Operative
    3
        Limited, 2008 TTAB LEXIS 574, *3 (TTAB 2008) (noting that the Trademark
    4
        Trial and Appeal Board Manual of Procedure provides that “Where the parties are
    5
        agreed that the circumstances warrant the vacating or setting aside of a final
    6
    7   judgment, a stipulation or consented motion for relief from the judgment should be

    8   filed. The Board ordinarily will grant a consented request for relief from
    9   judgment.”)
   10
              Given that the USPTO and TTAB have a policy of granting requests to
   11
        vacate cancellation orders upon remand pursuant to a settlement between the
   12
        parties, Sarieddine and Alien Visions submit that the USPTO’s and TTAB’s policy
   13
   14   should be persuasive and should weigh in favor of this Court also granting the

   15   parties’ request to vacate the portion of this Court’s April 22, 2019 Order canceling
   16   the ALIEN VAPE Registrations.
   17
        IV.   CONCLUSION
   18
              For all the foregoing reasons, Sarieddine and Alien Visions respectfully
   19
        request that this Court vacate the portion of the April 22, 2019 Order directing the
   20
   21   cancellation of U.S. Trademark Registration Nos. 4,997,336 and 4,517,249.

   22
   23
   24
   25
   26
   27
   28
                                                                    JOINT EX PARTE TO VACATE
                                                 14
                                                                (CASE NO. 2:18-cv-03658-PA-MAA)
Case 2:18-cv-03658-PA-MAA Document 136 Filed 07/31/20 Page 16 of 16 Page ID #:3040



    1   Dated:      July 31, 2020                Respectfully submitted,
    2                                            TMW LAW
    3
    4                                            By /s/ Bruno Tarabichi
    5                                              Bruno Tarabichi
                                                   Attorneys for Plaintiff
    6                                              Mike Sarieddine
    7
    8   Dated:      July 31, 2020                Respectfully submitted,

    9                                            GORDON REES SCULLY
                                                 MANSUKHANI, LLP
   10
   11
                                                 By /s/ A. Louis Dorny
   12                                              A. Louis Dorny
   13                                              Attorneys for Defendant
                                                   Alien Visions E-Juice, Inc.
   14
   15
   16

   17
   18
   19

   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                                JOINT EX PARTE TO VACATE
                                            15
                                                            (CASE NO. 2:18-cv-03658-PA-MAA)
